EXHIBIT 10.28

AMENDMENT TO DISTRIBUTION AGREEMENT

This Amendment to Distribution Agreement (“Amendment”) is effective as of
November 28, 2016 (the “Amendment Effective Date”), by and between Roche
Diagnostics International AG, Basel Branch Diabetes Care, with offices located
at Peter Merian-Weg 4, 4052 Basel, Switzerland (“Roche Diagnostics”) and Roche
Diabetes Care GmbH, with offices located at Sandhofer Strasse 116, 68305
Mannheim, Germany (“Roche Diabetes” and collectively with Roche Diagnostics,
“Roche”) and Senseonics Incorporated, with offices located at 20451 Seneca
Meadows Parkway, Germantown, MD 20876‑7005, USA (“Senseonics”). Roche and
Senseonics are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Roche and Senseonics are parties to that certain Distribution Agreement
dated May 23, 2016 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement in accordance with
Section 11.11 thereof;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Parties agree as follows:

1.



The second and third sentences of Section 10.1 are hereby deleted and replaced
with the following:

Unless terminated earlier in accordance with the terms hereof, this Agreement
shall expire on December 31, 2018. Upon agreement by the Parties to the Minimum
Requirement for 2019 (as described in Exhibit 4), this Agreement shall expire on
December 31, 2019.

2.



Exhibit 3 to the Agreement is hereby deleted in its entirety and replaced with
the Exhibit 3 attached hereto.

3.



Exhibit 4 to the Agreement is hereby deleted in its entirety and replaced with
the Exhibit 4 attached hereto.

4.



Except as expressly amended hereby, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of any
conflict between the terms of this Amendment and the terms of the Agreement, the
terms of this Amendment shall govern. The amendments made herein shall be
effective as of the Amendment Effective Date. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are given in the Agreement. For clarity, any cross-references to
Agreement Sections refer to those Agreement Sections as amended by this
Amendment. This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which shall be considered one and the same
instrument.

[Signatures are on next page]





– 1 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the Amendment Effective Date.

Senseonics Incorporated

 

 

 

 

 

 

 

 

By:

/s/ Tim Goodnow

 

 

 

Name:

Tim Goodnow

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Roche Diagnostic International AG
Basel Branch Diabetes Care

 

 

 

 

 

 

 

 

By:

/s/ A. Pedrazzetti

 

/s/ Illegible

Name:

A. Pedrazzetti

 

Illegible

Title:

Head Bus. Dev./Roche Diabetes Care

 

Illegible

 

 

 

 

 

 

 

 

 

 

Roche Diabetes Care GmbH

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

/s/ P. Hoffman

Name:

Illegible

 

P. Hoffmann

Title:

Illegible

 

Legal Counsel

 





– 2 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 3

Territory

Europe, Middle East and Africa (as listed below), excluding Sweden, Norway,
Denmark, Finland and Israel from this amendment.

For clarity, the Parties acknowledge and agree that for all countries listed
below, SENSEONICS AND ROCHE must agree in advance of any commitment to enter the
market (where and when). ROCHE shall have the exclusive right, but not the
obligation, to distribute the Products in the Territory.

EUROPE

MIDDLE EAST

AFRICA

Albania

Bahrain

Algeria

Andorra

Benin

Angola

Austria

Egypt

Benin

Belarus

Iran

Botswana

Belgium

Iraq

Banana Faso

Bosnia and Herzegovina

Jordan

Burundi

Bulgaria

Kuwait

Cameroon

Croatia

Lebanon

Cape Verde

Cyprus

Libya

Central African Republic

Czech Republic

Oman

Chad

Estonia

Palestine

Comoros

Faroe islands

Qatar

Democratic Republic of the Congo

Franca

Saudi Arabia

Djibouti

Georgia

Sudan

Equatorial Guinea

Germany

Syna

Eritrea

Gibraltar

Turkey

Ethiopia

Greece

United Arab Emirates

Gabon

Guernsey

Yemen

Gambia

Hungary

 

Ghana

Iceland

 

Guinea

Ireland

 

Guinea-Bissau

Isle Of Man

 

Ivory Coast

Italy

 

Kenya

Jersey

 

Lesotho

Latvia

 

Liberia

Liechtenstein

 

Madagascar

Lithuania

 

Malawi

Luxembourg

 

Mali

Macedonia

 

Mauritania

Malta

 

Mauritius

Moldova

 

Morocco

Monaco

 

Mozambique

Montenegro

 

Namibia

Netherlands

 

Niger

Poland

 

Nigeria

Portugal

 

Rwanda

Romania

 

Sao Tome & Principe

San Marino

 

Senegal

– 3 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EUROPE

MIDDLE EAST

AFRICA



Serbia

 

Somalia

Slovakia

 

South Africa

Slovenia

 

Swaziland

Spain

 

Tanzania

Switzerland

 

Togo

Turkey

 

Tunisia

Ukraine

 

Turkey

United Kingdom

 

Uganda

Vatican City

 

Western Sahara

 

 

Zambia

 

 

Zimbabwe (Rhodesia)

 





– 4 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



EXHIBIT 4

Price:

Eversense®
Sensor Pack

Contains the following:

1Sensor Insertion Kit — Includes Blunt Dissector, Insertion Tool, Insertion
Template, Adhesive Patch 30‑Pack (3). Insertion and Removal Instruction Guide

1Sensor Kit — Includes Sensor Pouch

Annual Volume

Price

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Eversense®
Smart Transmitter Pack

Contains the following: l Smart Transmitter, 1 Power Supply, 1 User Guide, and
1 Quick Reference Guide

Annual Volume

Price

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Annual Volume Purchased is based on units of the applicable Product purchased by
ROCHE in a particular calendar year under the Agreement.

Upon notification by SENSEONICS that a 180 day sensor product is available for
inclusion under this Agreement, the Parties shall negotiate in good faith an
amendment to this Agreement to include the 180 day sensor product as a Product
under this Agreement and the corresponding price for such product and minimum
requirements for such product and the other Products under this Agreement.
SENSEON1CS shall only be entitled to offer the 180 day sensor product to third
parties, if ROCHE gives its written consent. For clarity, ROCHE shall be free to
order and to distribute the 90 day sensor product even if a sensor with an
extended life is available from SENSEONICS.





– 5 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 



Minimum Requirement:

 

Eversense®
Sensor Pack

Eversense®
Smart Transmitter Pack

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

ROCHE shall provide timely written notice to SENSEON1CS if it reasonably
believes it will not purchase the minimum quantities of each Product in any
particular calendar quarter as outlined above. If ROCHE does not order enough
Product to meet the Minimum Requirement for 2017, on December 15, 2017ROCHE
shall be deemed to have placed an order for the number of units of Product
required to satisfy the remainder of the Minimum Requirement for each Product
for 2017 and ROCHE shall pay for such Product in accordance with
Section 3 3(b) of the Agreement. For clarity, in case the Minimum Requirement
for 2017 is not fulfilled and this is cured by a make-up order from ROCHE,
SENSEONICS shall not have the right to terminate the Agreement for material
breach based on Section 10.2 of the Agreement.

In September 2017, the Parties will hold a meeting to verify, if — based on the
experiences so far-the Minimum Requirement for 2018 is to be confirmed. Factors
including but not limited to Product up-take and customer acceptance, the
regulatory approvals in the countries, potential adverse reactions to the
Product and other unexpected events shall be taken into consideration when
reviewing 2017 performance and confirming or adjusting the above Minimum
Requirement for 2018

Starting in September 2018, or such other time period as the Parties may agree,
the Parties will negotiate in good faith the Minimum Requirement for 2019 taking
into account the Minimum Requirement for 2018, SENSEON1CS’ product costs,
ROCHE’S actual Product sales during the term of this Agreement to date and
ROCHE’S anticipated Product sales for 2019.

– 6 –

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------